

116 S4436 IS: Assisting Teachers and Home Office Modernization for Employees Act
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4436IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Young (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide a tax credit for employers that provide remote work equipment and services to their employees, and for other purposes.1.Short titleThis Act may be cited as the Assisting Teachers and Home Office Modernization for Employees Act or the AT HOME Act.2.Establishment of tax credit for employers that provide remote work equipment and services to their employees(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible entity, the COVID–19 remote work credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the COVID–19 remote work credit for any taxable year is an amount equal to 25 percent of any qualified remote work expenses paid or incurred by the eligible entity during such taxable year.(b)DefinitionsFor purposes of this section—(1)Eligible entityThe term eligible entity means, with respect to any taxable year, an employer which has not more than 150 full-time equivalent employees (as defined in section 45R(d)(2) of the Internal Revenue Code of 1986) for such taxable year. (2)Qualified remote work expense(A)In generalThe term qualified remote work expense means any expense paid or incurred by the eligible entity—(i)for purposes of allowing any employee of such entity to work from a worksite other than a shared office space, including the acquisition, implementation, or other cost associated with the addition of any qualified remote work technology;(ii)which is necessary to allow for continuation of normal business functions of such entity;(iii)in response to the virus SARS–CoV–2 or coronavirus disease 2019 (COVID–19), or any Federal, State, or local regulation related to COVID–19; and(iv)after February 15, 2020, and before January 1, 2021.(B)Exclusion of existing qualified remote work technologyThe term qualified remote work expense shall not include any expense paid or incurred by the eligible entity which relates to any qualified remote work technology which was placed in service on or before February 15, 2020.(C)EmployeeFor purposes of subparagraph (A), the term employee shall include—(i)any shareholder in a S corporation; and (ii)any member of a limited liability company.(D)LimitationsThe total amount of qualified remote work expenses which may be taken into account for purposes of this section—(i)with respect to the eligible entity for all taxable years shall not exceed $50,000; and(ii)with respect to any employee of such entity for all taxable years shall not exceed $2,000.(3)Qualified remote work technologyThe term qualified remote work technology means any equipment (including software, hardware, or product systems), which allow normal business functions from a worksite other than a shared office space.(c)Aggregation ruleAll persons which are treated as a single employer under subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986 shall be treated as a single employer for purposes of this section.(d)Phaseout of credit amount based on number of employeesWith respect to any taxable year, the amount of the credit allowed under subsection (a) (as determined without regard to this subsection) shall be reduced (but not below zero) by an amount equal to the product of—(1)the amount determined under subsection (a); and(2)an amount equal to the quotient obtained by dividing—(A)the number of full-time equivalent employees (as defined in section 45R(d)(2) of the Internal Revenue Code of 1986) of the eligible entity in excess of 100 for such taxable year; by(B)50.(e)Credit made available to tax exempt entitiesIn the case of an eligible entity which is an organization described in section 501(c) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code, there shall be treated as a credit allowable under subpart C of part IV of subchapter A of chapter 1 of such Code (and not allowable under subpart D of such part) the lesser of—(1)the amount of the credit determined under subsection (a) (after application of subsection (d)) with respect to such entity; or(2)the amount of the payroll taxes (as defined in section 45R(f)(3) of such Code) of such entity during the calendar year in which the taxable year begins.(f)Denial of double benefitNo deduction shall be allowed under any provision of chapter 1 of the Internal Revenue Code of 1986 with respect to any amount taken in account in determining the credit allowed to a taxpayer under this section.3.Deduction for individuals for remote work expenses(a)In generalSection 62(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(F)Remote work expenses(i)In generalThe deductions allowed by section 162 which consist of expenses paid or incurred by the taxpayer, in connection with the performance by him or her of services as an employee—(I)for purposes of allowing such taxpayer to work from a worksite other than a shared office space, including the acquisition, implementation, or other cost associated with the addition of any qualified remote work technology,(II)which is necessary to allow for continuation of normal work functions of such taxpayer,(III)in response to the virus SARS–CoV–2 or coronavirus disease 2019 (COVID–19), or any Federal, State, or local regulation related to COVID–19, and(IV)after February 15, 2020, and before January 1, 2021.(ii)Eligible educatorIn the case of an eligible educator, the deduction allowed under clause (i) shall include, in addition to any deduction allowed to such educator under subparagraph (D), any expense paid or incurred by such educator—(I)after March 15, 2020, and before January 1, 2021, and(II)which is described in clause (ii) of such subparagraph.(iii)LimitationThe deduction allowed under clause (i) shall not exceed $150 for any taxable year.(iv)Qualified remote work technologyFor purposes of this subparagraph, the term qualified remote work technology means any equipment (including software, hardware, or product systems), which allow normal business functions from a worksite other than a shared office space.(v)Limitation based on adjusted gross incomeThe amount of the deduction allowed under clause (i) (determined without regard to this clause) shall be reduced (but not below zero) by 1 percent of so much of the taxpayer's adjusted gross income as exceeds—(I)$150,000 in the case of a joint return,(II)$112,500 in the case of a head of household, and(III)$75,000 in the case of a taxpayer not described in subclause (I) or (II)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.